UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 EVEL YN PRIMAS,                               )
                                               )
                      Plaintiff,               )
                                               )
               v.                              )   Civil Case No. 09-2317 (RJL)
                                               )
 DISTRICT OF COLUMBIA, et al.,                 )
                                               )
                      Defendants.              )




                              MEMO~               OPINION
                                   (June/!/-, 2010) [#9]

       Plaintiff, Evelyn Primas ("plaintiff'), brought this action against defendants

District of Columbia ("the District") and the Chief of the Metropolitan Police Department

Cathy Lanier ("Chief Lanier") (collectively, "defendants"), alleging discrimination based

on race, sex, and age in violation of Title VII of the Civil Rights Act of 1964 ("Title

VII"), 42 U.S.C. §§ 2000(e) et seq., the Age Discrimination in Employment Act

("ADEA"), 29 U.S.C. §§ 621 et seq., and the District of Columbia Human Rights Act

("DCHRA"), D.C. Code §§ 2-1401 et seq. On February 23,2010, defendants moved for

partial dismissal of the complaint. Upon consideration of the pleadings, the relevant law,

and the entire record herein, the Court GRANTS defendants' motion.
                                        BACKGROUND]

         Plaintiff, an African-American woman over the age of forty, is a former

Metropolitan Police Official and former employee of the District. Am. CompI.               ~4.   She

began working for the District's Metropolitan Police Department ("MPD") in September

1978 and rose through the ranks until she was ultimately promoted to Commander in the

Court Liaison Division in 2004. ld.     ~~7-9.


         On September 13,2007, Chief Lanier met with plaintiff and inquired how long she

intended to work before retirement. ld.      ~11.       Plaintiff informed her that she intended to

work another two years. ld. In response, Chief Lanier informed her that her position was

going to be downsized two levels to the rank of Captain. ld. Plaintiff was advised by

Chief Lanier that she could remain in her job and retain her duties, but would have to be

demoted two levels to the Captain rank. ld. On September 18, 2007, plaintiff met again

with Chief Lanier and learned further that if she chose not to take the demotion, she could

either retire or be terminated. ld.   ~12.   Believing that "she could not afford to take a two-

grade demotion, particularly when she was close to retirement," plaintiff retired effective

September 29,2007. ld.       ~~12-13.


         On September 23,2007, Chief Lanier announced that Captain Marcus Westover, a

younger, white male, had been promoted to Inspector, the rank in between Captain and

Commander, and placed in plaintiffs position in charge of the Court Liaison Division.

ld.   ~14.   On September 25,2007, plaintiff wrote a letter to Chief Lanier informing her



] Because the defendants' Motion to Dismiss is currently before the Court, the Court
recounts the facts as depicted by plaintiff.


                                                    2
that plaintiff believed her actions were discriminatory and illegal. ld.   ~15.   Plaintiff then

filed a timely complaint with the Equal Employment Opportunity Commission and

received a right-to-sue letter dated September 14,2009. ld.    ~18.   Plaintiff filed this suit

on December 7, 2009.

                                   LEGAL STANDARD

       A court may dismiss all or part of a complaint that "fail [s] to state a claim upon

which relief can be granted." Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss

made pursuant to Rule 12(b)(6), a complaint must "plead[] factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009). In evaluating a Rule 12(b)(6)

motion, the Court must construe the complaint "in favor of the plaintiff, who must be

granted the benefit of all inferences that can be derived from the facts alleged." Schuler

v. United States, 617 F .2d 605, 608 (D.C. Cir. 1979) (internal quotation marks omitted).

But, the Court "need not accept inferences drawn by plaintiffI] if such inferences are

unsupported by the facts set out in the complaint. Nor must the court accept legal

conclusions cast in the form of factual allegations." Kowal v. MCl Commc'ns Corp., 16

F.3d 1271, 1276 (D.C. Cir. 1994). Although the factual allegations need not be detailed,

"a plaintiffs obligation to provide the grounds of his entitlement to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,555 (2007) (internal

quotation marks and alterations omitted). Factual allegations, even though assumed to be

true, must still "be enough to raise a right to relief above the speculative level." Id.


                                               3
                                       DISCUSSION

       Defendants seek dismissal on the following claims: (1) plaintiff's DCHRA claims

against the District; (2) her official capacity suit against Chief Lanier; and (3) her claims

for punitive damages against both the District and Chief Lanier. For the reasons

discussed below, those claims are dismissed.

       1. DCHRA Claims Against the District

       Defendants contend and plaintiff concedes that plaintiff failed to provide the

appropriate notice for her claims arising under DCHRA, as required by D.C. Official

Code § 12-309. Def. Mot. at 5-7; PI. Opp'n at 1. Accordingly, plaintiff's claims brought

pursuant to the DCHRA against the District are dismissed.

       2. Official Capacity Claim Against Chief Lanier

       Defendants also argue that plaintiff's official capacity suit against Chief Lanier is

redundant of her suit against Chief Lanier's employer, the District. Government officials

sued in their official capacities are not personally liable for damages. Atchinson v.

District a/Columbia, 73 F.3d 418,424 (D.C. Cir. 1996) (citing Kentucky v. Graham, 473

u.s. 159, 166 (1985)).   Thus, where a suit has been filed against both a government

employee and the municipality, as in the instant action, the claim against the employee in

her official capacity merges with the claim against the municipality itself. Cooke-Seals v.

District a/Columbia, 973 F. Supp. 184, 187 (D.D.C. 1997) (citing Gary v. Long, 59 F.3d

1391, 1399 (D.C. Cir. 1995)). Thus, the official capacity claims may be dismissed as

they are "redundant and an inefficient use of judicial resources." Id. (citations omitted).

Because plaintiff has filed a suit against both Chief Lanier and Chief Lanier's employer,


                                              4
the District, plaintiff s claim against Chief Lanier in her official capacity is repetitive of

her claim against the District. Accordingly, plaintiffs claim against Chief Lanier in her

official capacity is dismissed.

       3. Availability of Punitive Damages

       Plaintiff seeks $1,000,000 in punitive damages. Am. Compl. at 8. However, she

concedes that she cannot sustain her claim for punitive damages against the District, and

therefore that claim is dismissed. PI. Opp'n at 1.

       Defendants also argue that plaintiff has failed to state a claim entitling her to

punitive damages from Chief Lanier, and the Court agrees. Plaintiffs remaining claim

against Chief Lanier is her individual-capacity DCHRA claim. Punitive damages are

available in discrimination cases under the DCHRA "subject only to the general

principles governing any award of punitive damages." Daka, Inc. v. Breiner, 711 A.2d

86,98 (D.C. 1998) (citation omitted). But, an award of punitive damages requires a

showing of actual malice or evil motive. Arthur Young & Co. v. Sutherland, 631 A.2d

354,372 (D.C. 1993). As defendants point out, plaintiffs Amended Complaint fails to

allege facts showing that Chief Lanier acted with the actual malice or evil motive

necessary to sustain her claim for punitive damages. Accordingly, plaintiffs claim for

punitive damages against Chief Lanier is dismissed.




                                               5
                                   CONCLUSION

     Thus, for the foregoing reasons, defendants' motion for partial dismissal of the

complaint is GRANTED.




                                          6